Citation Nr: 1021120	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent disabling for service-connected mild traumatic 
arthritis of the left knee with history of tear to the left 
medial meniscus, from February 1, 2008.

2.  Entitlement to service connection for status-post 
meniscectomy of the right knee with residual degenerative 
joint disease, also claimed as secondary to the service-
connected mild traumatic arthritis of the left knee with 
history of tear to the left medial meniscus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1986, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2007 and August 2007 rating decisions of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which denied service connection for 
status-post meniscectomy of the right knee with residual 
degenerative joint disease, granted a temporary total rating 
for the Veteran's left knee disability from January 29, 2007, 
to January 31, 2008, based on surgical or other treatment 
necessitating convalescence pursuant to 38 C.F.R. § 4.30 
(2009), and assigned a 30 percent rating from February 1, 
2008.  The Veteran disagreed with the denial of service 
connection and his 30 percent rating and subsequently 
perfected appeals.   

The issue of entitlement to service connection for status-
post meniscectomy of the right knee with residual 
degenerative joint disease, also claimed as secondary to the 
service-connected mild traumatic arthritis of the left knee 
with history of tear to the left medial meniscus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

From February 1, 2008, there are chronic residuals of the 
left knee replacement consisting of severe painful motion or 
weakness in the left knee, manifested by left knee 
enlargement reflecting total knee replacement, normal 
extension with pain, flexion to 90 degrees with pain, pain 
with repetitive use, and constant daily moderate pain with 
severe weekly flare-ups. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, from 
February 1, 2008, the criteria for an increased rating of 60 
percent disabling, but no higher, are met for mild traumatic 
arthritis of the left knee with history of tear to the left 
medial meniscus disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Board notes that although the Veteran was not provided 
with VCAA notice which fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his increased rating claim; and of the 
Veteran's and VA's respective duties for obtaining evidence, 
in the September 2008 Statement of the Case (SOC), the 
Veteran was provided notice of the relevant law and rating 
criteria regarding his increased rating claim for left knee 
disability, especially 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).   Further, the Veteran indicated in his 
substantive appeal that he met the criteria for a 60 percent 
disability rating noting the criteria required for such a 
rating ("chronic residuals consisting of severe painful 
motion or weakness in the affected area").  See October 2008 
"Appeal to the Board," VA Form 9.  The Veteran's statements 
demonstrate that he understood and knew the evidence that was 
necessary to substantiate his increased rating claim.  Thus, 
the Board finds no prejudice to the Veteran.  The Veteran has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of any notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also notes that a September 2008 attachment to a 
notice letter informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, 19 Vet. 
App. 473.  

While the September 2008 notice letter and SOC were issued 
after the initial August 2007 rating decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
subsequent to the VCAA letter, the RO readjudicated the 
claims by way of December 2009 and March 2010 Supplemental 
Statement of the Cases (SSOC), at which time the Veteran was 
given an additional 60 days to respond.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Further, the Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's STRs, post-service VA and private medical records, 
and statements submitted by or on behalf of the Veteran.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated March 2008 and 
January 2010 regarding the Veteran's service-connected left 
knee disability.  The VA examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).    

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for mild traumatic arthritis of the 
left knee with history of tear to the left medial meniscus.



Legal Criteria & Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.
Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In this case, the Veteran underwent a total left knee 
arthroplasty (replacement) in January 29, 2007, performed at 
Huntsville Hospital.  See January 2007 Operative Report.  As 
noted, he was awarded a 100 percent rating for twelve months 
following the implantation of the prosthesis.  See August 
2007 Rating Decision.  Thereafter, the Veteran's disability 
rating was 30 percent, effective February 1, 2008.  Id.  He 
seeks a rating in excess of 30 percent disabling for his left 
knee disability.  

Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assigned for a 
prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension), or 5262 (impairment of the 
tibia and fibula).  The minimum rating for a prosthetic 
replacement of the knee joint is 30 percent.

On review of the evidence of record, a 60 percent rating, but 
no higher, from February 1, 2008, is warranted.  

Evidence relevant in assessing the severity of the Veteran's 
left knee disability includes an April 2007 VA Joints 
Examination Report, which reveals that the Veteran has left 
knee crepitus, painful movement, and instability.  His range 
of left knee motion was noted as flexion to 90 degrees with 
pain and normal extension without pain.  

In March 2008, the Veteran underwent another compensation and 
pension (C&P) examination at the Birmingham VAMC.  The 
Veteran reported continued left knee pain following left knee 
total replacement.  He also reported stiffness, swelling, and 
giving way of the left knee.  The examiner noted that the 
Veteran uses a cane.  The Veteran indicated that he could not 
lift much, was not active on his feet, and had to use a cane 
when he went out.  Upon physical examination, the examiner 
noted joint line tenderness and tenderness to palpation of 
the left knee.  The range of motion of the left knee was 
flexion to 115 degrees with pain, and normal extension with 
pain.  The examiner noted that when the Veteran flexed his 
knee to 90 degrees there was a clunk sensation of the knee 
and slight shifting.  The Veteran was diagnosed with total 
left knee replacement status-post with residual moderate 
functional loss due to pain and decreased endurance for 
standing or walking.  See March 2008 VA Joints Examination 
Report.  

The Veteran sought treatment at the VA Outpatient Clinic in 
Huntsville, Alabama, for complaints of left knee pain.  See 
February 2009 Primary Care Follow-Up Note; October 2009 
Primary Care Physician Evaluation and Management Note.

In January 2010, the Veteran underwent another C&P 
examination at the Birmingham VAMC.  The Veteran reported 
continued constant moderate left knee pain following left 
knee total replacement.  He also reported stiffness, giving 
way, and severe weekly flare-ups of the left knee.  The 
examiner noted that the Veteran uses a brace.  The Veteran 
indicated that he could not walk more than a half mile or 
stand for more than a few minutes.  Upon physical 
examination, the examiner noted an antalgic gait and left 
knee pain at rest.  The range of motion of the left knee was 
flexion to 90 degrees with pain, and normal extension with 
pain.  There was pain on repetitive use and no additional 
limitation after repetitive use.  The examiner noted that 
there was no weakness, crepitation, grinding, instability, 
clicks/snaps, or ankylosis.  The Veteran was diagnosed with 
left knee degenerative joint disease surgically treated with 
arthroplasty with residual pain, effusion, and limited 
motion.  See January 2010 VA Joints Examination Report.

Based on such evidence, a 60 percent disabling rating is 
warranted under Diagnostic Code 5055, from April 1, 2007.  In 
this regard, the evidence of record demonstrates chronic 
residuals of the left knee replacement consisting of severe 
painful motion or weakness in the left knee, manifested by 
left knee enlargement reflecting total knee replacement, 
normal extension with pain, flexion to 90 degrees with pain, 
pain with repetitive use, and constant daily moderate pain 
with severe weekly flare-ups.  See April 2007 VA Joints 
Examination Report; March 2008 VA Joints Examination Report; 
February 2009 Primary Care Follow-Up Note; October 2009 
Primary Care Physician Evaluation and Management Note; 
January 2010 VA Joints Examination Report.   
 
Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected left knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.
The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's left 
knee symptomatology is fully addressed by the respective 
rating criteria under which such disability is rated.  There 
are no additional symptoms of his left knee disability that 
are not addressed by the rating schedule.  Therefore, the 
Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Further, the evidence fails to show that the disability 
picture created by the left knee is exceptional or unusual.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating 
is appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities, particularly his left knee 
disability.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

In sum, the preponderance of the evidence is in the Veteran's 
favor regarding his increased rating claim, beginning 
February 1, 2008.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  As such, the Veteran is entitled to a 60 
percent 


disabling rating for his service-connected mild traumatic 
arthritis of the left knee with history of tear to the left 
medial meniscus, from February 1, 2008.    


ORDER

From February 1, 2008, entitlement to a 60 percent rating, 
but no higher, for mild traumatic arthritis of the left knee 
with history of tear to the left medial meniscus is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.   


REMAND

The Veteran also seeks service connection for status-post 
meniscectomy of the right knee with residual degenerative 
joint disease, which he claims is secondary to his service-
connected mild traumatic arthritis of the left knee with 
history of tear to the left medial meniscus.  Further 
development is necessary prior to analyzing the claim on the 
merits.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).
Review of the evidence of record reveals that the Veteran 
underwent a VA examination regarding the etiology of his 
right knee disability in April 2007.  Although the examiner 
provided an opinion regarding the etiology of the Veteran's 
right knee disability, the Board finds that such opinion 
requires clarification.  In this regard, the examiner 
indicates that the Veteran's right knee disability "is less 
likely as not" caused by or the result of his left knee 
disability, but notes "this is not to say that [the 
Veteran's] right knee degenerative joint disease could not be 
from his military service."  The examiner also notes that 
there is "evidence that occupation with physical labor can 
lead to osteoarthritis of the knees," and that the Veteran 
"had two acute visits with complaints of right knee pain 
during service." See April 2007 VA Joints Examination 
Report.  Although the examiner provided a negative opinion 
regarding the secondary service connection claim and pointed 
to positive evidence regrading service connection of the 
right knee on a direct basis, the examiner did not provide an 
opinion beyond speculation regarding whether the Veteran's 
right knee disability is related to service.  

Further, the Board finds that the examiner failed to provide 
a rationale for the opinion that the Veteran's right knee 
disability is not related to his left knee disability.  In 
this regard, the examiner indicates that the Veteran's right 
knee disability "is less likely as not" caused by or the 
result of his left knee disability because there is 
"insufficient evidence to show that right knee degenerative 
joint disease is caused by or the result of left knee 
condition."  See April 2007 VA Joints Examination Report.  
However, the lack of evidence alone is not enough to support 
the negative nexus opinion, and the examiner failed to 
specifically state the evidence relied on in rendering the 
negative opinion.  The examiner also fails to account for the 
positive opinion provided by Dr. J.J.G.  See November 2006 
Private Treatment Report from Dr. J.J.G.  Based, on the above 
discussion, a new opinion regarding the relationship between 
the Veteran's current right knee disability on direct and 
secondary service connection theories should be provided 
based on review of all evidence of record.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

The Board notes that although the Veteran has not directly 
claimed that his right knee disability is related to service, 
the evidence of record suggests that the Veteran may be 
entitled to service connection on a direct theory of 
entitlement.  See April 2007 VA Joints Examination Report.  
In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  Id. at 
1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 
2009).  The Federal Circuit and the Court, however, have 
clarified that alternative theories of entitlement to the 
same benefit do not constitute separate claims but are 
instead encompassed within a single claim.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of 
a claim by the Board is a decision as to all potential 
theories of entitlement, not just those considered and 
rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).  As such, the AMC/RO 
should develop and adjudicate the theory of entitlement of 
service connection for a right knee disability on a direct 
basis, including as requested above providing either 
clarification of the April 2007 opinion regarding direct 
service connection or a new VA examination and opinion 
regarding whether the Veteran's right knee disability is 
related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his right knee disability, to include 
any VA or private treatment beginning 
2007.  After receiving any necessary 
authorization from the Veteran, any 
identified medical records, to include 
any VA or private treatment beginning 
2007, should be associated with the 
Veteran's VA claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. 

2.  After completion of the above 
development, the claims folder should 
be returned the same VA examiner who 
conducted the April 2007 C&P 
examination at Birmingham VAMC for 
clarification of the examiner's opinion 
as to whether the Veteran's current 
right knee disability is related to 
service, and whether the Veteran's 
current right knee disability is 
aggravated by, proximately due to, or 
the result of his service-connected 
left knee disability.  

A complete rationale should be provided 
for any opinion.  The April 2007 
examiner should also reconcile any 
opinion with the Veteran's STRs, and 
the positive secondary service 
connection opinion in the November 2006 
Private Treatment Report from Dr. 
J.J.G.  

If the April 2007 VA examiner is not 
available, the Veteran should be 
provided a new C&P examination 
regarding his right knee disability.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current right knee 
disability is related to the Veteran's 
service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right knee 
disability is aggravated by, 
proximately due to, or the result of 
the Veteran's service-connected mild 
traumatic arthritis of the left knee 
with history of tear to the left medial 
meniscus disability.   

The examiner should reconcile any 
opinion with the Veteran's STRs, and 
the November 2006 Private Treatment 
Report from Dr. J.J.G.  A complete 
rationale should be provided for any 
opinion.  The claims folder should be 
made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for status-post 
meniscectomy of the right knee with 
residual degenerative joint disease 
(also claimed as secondary to the 
service-connected mild traumatic 
arthritis of the left knee with history 
of tear to the left medial meniscus), 
taking into account any newly obtained 
evidence.  If the service connection 
claim remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.          
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


